Title: Thomas Jefferson to Jones & Howell, 7 April 1810
From: Jefferson, Thomas
To: Jones & Howell


          
            
              Messrs Jones & Howell
              Poplar Forest near Lynchburg 
                     Apr. 7. 10.
            
            I remitted you some time ago 200.D. through Gibson & Jefferson and I take measures through 
                  by the present mail from this quarter to remit through them another sum of 100.D. until I could pay up one of the two quarters of 
                  supply due, I preferred letting my nailery be without employ. this is their present
			 state.
			 
		  I must therefore now pray you,
			 with as little delay as possible to send me on a supply of two tons of rod assorted as usual, & a quarter ton of bar iron of the toughest quality, varying the sizes of the bars from the smallest to those large enough for large ploughs. I am not yet able to fix the epoch when I
			 shall become more
			 punctual. it is probable I shall have to get along as I can for another twelvemonth before I shall get my affairs under way with regularity. 
		   accept the assurances of my esteem & respect
            
              Th:
              Jefferson
          
          
            P.S. a temporary visit to a possession I have here occasions the date of this letter from this place.
          
        